          Case 1:20-cv-02511-ALC Document 11 Filed 04/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
KAREEM NISBETT, Individually and on
behalf of all other persons similarly situated,        Case No. 1:20-cv-02511-ALC

                                       Plaintiff,      RULE 7.1 STATEMENT

                    -against-

BRANDED APPAREL GROUP LLC
d/b/a Slate & Stone,

                                       Defendant.

       Pursuant to Federal Rule of Civil Procedure 7.1, and to enable District Judges and

Magistrate Judges of the Court to evaluate possible disqualification or recusal, the undersigned

counsel certifies that defendant Branded Apparel Group LLC (a private non-governmental party)

has no publicly held corporate parents, affiliates, or subsidiaries and no publicly held corporation

owns 10% or more of its stock.

Dated: New York, New York
       April 29, 2020
                                       By:        _________________________
                                                  Paul H. Aloe
                                                  David N. Saponara
                                                  KUDMAN TRACHTEN ALOE LLP
                                                  Empire State Building
                                                  350 Fifth Avenue, 68th Floor
                                                  New York, New York 10118
                                                  Tel: (212) 868-1010

                                                  Attorneys for Defendant
